Citation Nr: 1336531	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether there is new and material evidence to reopen a claim of entitlement to service connection for traumatic brain injury (TBI), and if so, whether service connection is warranted.

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for seizures, and if so, whether service connection is warranted, including as secondary to TBI.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active naval service from August 2006 to June 2007.  He also had service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for TBI and seizures finding that the Veteran had not submitted new and material evidence to reopen the claim.

In preparing to decide this claim, the Board has reviewed the contents of the Veteran's Virtual VA electronic claims file, as well as the evidence in the physical claims file.

Although the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for TBI and seizures, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for TBI and seizures are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed February 2009 rating decision, the Veteran was denied entitlement to service connection for TBI and seizures.

2. The evidence associated with the claims file subsequent to the February 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for TBI and seizures.


CONCLUSION OF LAW

New and material evidence has been received to reopen claims of entitlement to service connection for TBI and seizures.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to reopen the Veteran's claim of entitlement to service connection for TBI and seizures.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for TBI and seizures in December 2008.  In a February 2009 rating decision, the RO denied service connection on the basis of no evidence that the Veteran's conditions occurred in or were caused by service.  The Veteran did not appeal the decision.

The pertinent evidence of record at the time of the February 2009 rating decision included the following: the Veteran's service treatment records (STRs) from August 2006 to June 2007, which do not show any evidence of complaints of or treatment for TBI or seizures while on active service; VA treatment records from May 2008 to December 2008, which reflect that the Veteran had headaches that occurred in service and he recently had a seizure; and a statement from the Veteran regarding a claimed in-service head injury.

The pertinent evidence that has been received since the February 2009 rating decision includes the following: VA treatment records from December 2007 to January 2008 and April 2009 to March 2011 (where in January 2008 the Veteran reported experiencing headaches that started over one year ago in Kuwait; and in March 2011 a doctor diagnosed a seizure disorder based on the Veteran's reported history of an in-service head injury in April 2007); and another statement from the Veteran stating that his neurologist suggest he resubmit his claims.

The Board finds that the VA treatment records showing that the Veteran has been diagnosed with a seizure disorder based upon his reported history of an in-service head injury, and that in January 2008 he reported experiencing headaches that started over one year ago in Kuwait, are new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for TBI and seizures is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claims of entitlement to service connection for TBI and seizures is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for TBI and seizures are decided.  

The Veteran has asserted that he has TBI and seizures as a result of an in-service injury while he was deployed to Iraq in April 2007.  At that time, he reported he sustained a blow to the back of his head from a falling pipe, and that he was briefly stunned and had a severe headache.  As he did not have any visible signs of injury, he stated he did not receive treatment at the time.  He stated that he continued to have headaches afterwards and that in April 2008 he suffered a grand mal seizure, which was the first of many seizures.  Subsequent tests showed abnormal brain activity consistent with TBI.

The Board notes that the Veteran is competent to describe the alleged injury to his head during service and is also competent to relate the history of symptoms he has provided, as summarized above.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to testify as to factual matters of which he has first-hand knowledge through observation or experience).

VA is obliged to provide a VA examination or medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) there is insufficient medical evidence on file to decide the case.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any TBI and seizures.

In addition, the Board notes that there are VA treatment records from December 2007 to January 2008, April 2008 to December 2008, and April 2009 to March 2011; however, there are no other records of record for the time period in between or since then.  Therefore, any available treatment records from January 2008 to April 2008, December 2008 to April 2009, and post March 2011 should be obtained.

Finally, a VA treatment record dated April 21, 2008 shows that the Veteran reported that he suffered a head trauma while working as a police officer on April 12, 2008.  He stated that this head trauma knocked him out briefly and was followed 15 minutes later by a generalized tonic-clonic seizure.  He remembered waking up in an ambulance on his way to the hospital.  On remand, the treatment records related to this event, as well as any records from his employer, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his relevant VA treatment records, to include from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, dated from January 2008 to April 2008, December 2008 to April 2009, and since March 2011.

2.  Make arrangements to obtain all records from the Veteran's employer concerning his head injury that occurred at work on April 12, 2008.

3.  Ask the Veteran to identify all medical care providers that treated him at the time of his head injury on April 12, 2008, to include the hospital where he was treated on that day.  Make arrangements to obtain these records.  

4.  Thereafter, the Veteran should be afforded a VA neurological examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all neurologic disorders found to be present, to include any residuals of a traumatic brain injury (i.e., headaches) and any current seizure disorder.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reported head injury in April 2007.  In providing this opinion, the examiner should  consider the Veteran's statement made during treatment in January 2008 that he began experiencing headaches over one year ago when he was in Kuwait.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that epilepsy or any organic disease of the nervous system was manifest between June 16, 2007 and June 16, 2008.  If so, was there an intercurrent disease or injury, including any head injury on April 12, 2008, that caused the disability?  Does sound medical reasoning and consideration of all evidence of record support a conclusion that such disability was not incurred in service?

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


